116 F.3d 487
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alberto NEGRON, Defendant-Appellant.
No. 95-55564.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 20, 1997.

Appeal from the United States District Court for the Central District of California, Nos.  CV-94-06540-RMT, CR-89-00802-RMT;  Robert M. Takasugi, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Alberto Negron appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion challenging his 1990 conviction and 121 month sentence for possession and distribution of cocaine.  Negron contends his conviction should be vacated because his apartment was searched in violation of his Fourth Amendment rights, the district court allowed his counsel to have a conflict of interest, and his counsel was ineffective for failing to raise all potential issues in his prior appeal.1  We have jurisdiction under 28 U.S.C. § 2255 and affirm.


3
The district court properly denied Negron's motion because the record indicates there was no conflict of interest, Negron's counsel was not ineffective on appeal, and Negron is precluded from challenging his search since he failed to raise the issue in his prior appeal.  See Strickland v. Washington, 466 U.S. 668 (1984);  Bonin v. Calderon, 59 F.3d 815 (9th Cir.1995), cert. denied, 116 S.Ct. 977 (1996);  United States v. Hearst, 638 F.2d 1190 (9th Cir.1980), cert. denied, 451 U.S. 938 (1981).


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, Negron's request for oral argument and his motion for a polygraph examination are denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Negron's conviction and sentence were affirmed in United States v. Negron, No. 90-50468, unpublished memorandum disposition (9th Cir.  Apr. 2, 1993)